NOTICE OF ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
Reasons for Allowance
Claims 1 and 3-13 are allowed.  The following is an examiner’s statement of reasons for allowance:
In view of the Applicant’s remarks, see pages 8-11 filed on June 24, 2020, intendent claims 1 and 13 and the claims that depend therefrom are allowed.  More specifically, the closest prior art of Krosney (U.S. Publication No. 2016/0038624) does not disclose that the system, which is coupled to a warming blanket, includes at least one bend having a total bend angle of at least 90 degrees; or that a ratio of a total length of the sanitizing chamber to a cross-sectional area of the sanitizing chamber is at least 25.
Furthermore, as set forth on page 10 of the Applicant’s response filed on June 24, 2020, the recited ratio of the total length of the sanitizing chamber to the cross-sectional area of the sanitizing chamber was discovered using a fixed ben angle in order to reduce the radiation leakage to an amount below 1 mW/m2 exposure limit.  As such, one of ordinary skill would not routinely come up with the claimed ratio between the length of the sanitizing chamber to its cross-sectional area of at least 25 because it is based off the claimed bend angle for the reduction in radiation leakage.
As such, independent claims 1 & 13 are allowable over the closest prior art because of the air treatment system claimed therein, in combination with the limitations that said system includes a bend with a total bend angle of at least 90 degrees in conjunction with the limitations of the claimed ratio of the length and cross-sectional area of the sanitizing chamber.
Therefore, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799